                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

RONALD B. GRAY,                  )
                                 )
           Plaintiff,            )
                                 )
      v.                         )                       CV 318-045
                                 )
ANDRIA MAYBERRY and THE TMG      )
FIRM, LLC,                       )
                                 )
           Defendants.           )
                            _________

                                        ORDER
                                        _________

       Plaintiff, an inmate at Wheeler Correctional Facility in Alamo, Georgia, is proceeding

pro se and in forma pauperis (“IFP”). On February 5, 2019, the Court directed the United

States Marshals Service to effect service of process on Defendants. (Doc. no. 25.) In

accordance with the Court’s Order directing service, the Marshals Service mailed a copy of

the Third Amended Complaint and the February 5th Order by certified mail to all Defendants

on March 1, 2019. (Doc. nos. 29-31.) Defendant Mayberry did not sign for the certified

mail sent to her at her alleged address in Philadelphia, Pennsylvania, which gave her thirty

days to return the waiver of service form. (Doc. nos. 30-31.) Thus, on May 6, 2019, the

Court directed the Marshals Service to personally serve Defendant Mayberry and extended

the service period through July 5, 2019. (Doc. no. 32.) On July 3, 2019, the Marshals

Service filed the return of service forms for Defendant Mayberry as executed based on a

second address found for her in Edgewater, New Jersey. (Doc. no. 37.)
       Although the Marshals Service filed the return of service form as executed, the

Marshals attempting service were only able to reach Defendant Mayberry’s boyfriend, David

Kenny, and had him sign the Proof of Service form. (Id. at 1.) The Marshals Service noted

David Kenny specifically stated Defendant Mayberry did not live at that address, she resided

in Philadelphia, Pennsylvania, and he would pass it along to her. (Id.) Taking the note by

David Kenny as true, the Court found service was improper. (Doc. no. 38, p. 3.) Thus, on

August 23, 2019, the Court directed the Marshals Service to reattempt personal service on

Defendant Mayberry in Philadelphia, Pennsylvania, and extended the service period nunc

pro tunc sixty days. (Id. at 3-5.)

       On November 14, 2019, the Marshals Service filed the return of service as

unexecuted, stating they were unable to personally serve Defendant Mayberry. (Doc. no.

55.) The return of service form states the Marshals Service attempted to personally serve

Defendant Mayberry on multiple occasions at the Philadelphia, Pennsylvania, address they

were able to obtain for her. (Id.) However, on September 3, 11, and 12, 2019, the Marshals

Service received no response and left a notification of service letter at that address’s mailbox.

(Id.) On the last day, the Marshals Service noticed the prior notifications were no longer in

the mailbox. (Id.) On October 17, 2019, the Marshals Service obtained two phone numbers

for the Philadelphia address. (Id.) One number simply rang, and with the other number, the

Marshals Service were able to reach Defendant Mayberry’s daughter who told the Marshals

Service only she lived at that address, and Defendant Mayberry did not live there. (Id.) The

daughter would not say where Defendant Mayberry lived, only stating she would let her



                                                2
mother know to call the Marshals Service. (Id.) The Marshals Service never received any

word from Defendant Mayberry and returned the service form as unexecuted. (Id.)

       On November 22, 2019, the Court ordered Plaintiff to show cause why Defendant

Mayberry should not be dismissed for failure to serve after the Marshals Service had made

reasonable efforts to effect service upon Defendant Mayberry based on the information

provided by Plaintiff. (Doc. no. 57.) Upon Plaintiff’s request, the Court extended Plaintiff’s

time to show cause why Defendant Mayberry should not be dismissed to January 8, 2020.

(Doc. nos. 58, 59.) On January 13, 2020, Plaintiff filed an updated address for Defendant

Mayberry at 1317 Parrish St., Philadelphia, Pennsylvania, 19123. (Doc. no. 66.)

       In light of Plaintiff’s updated address, his arguments Defendant Mayberry is evading

personal service, and pursuant to Richardson v. Johnson, 598 F.3d 734 (11th Cir. 2010), the

Court DIRECTS the United States Marshal to use reasonable efforts to locate and effect

personal service of process on Defendant Mayberry at 1317 Parrish St., Philadelphia,

Pennsylvania, 19123, within sixty days of the date of this Order. Because the service

deadline has expired, the Court nunc pro tunc EXTENDS the deadline for service as to

Defendant Mayberry to sixty days from the date of this Order. See Fed R. Civ. P. 4(m) (“[I]f

the plaintiff shows good cause for the failure, the court must extend the time for service for

an appropriate period.”); Richardson, 598 F.3d at 739-40 (“[P]risoner-litigants who provide

enough information to identify the . . . defendant have established good cause for Rule 4(m)

purposes.”) Service shall be effected in accordance with the Court’s February 5th Order,

except the Marshals Service shall not request that Defendant Mayberry waive formal service

of the summons but shall personally serve Defendant Mayberry with a summons, a copy of

                                              3
the Third Amended Complaint, (doc. no. 21), the Court’s February 5th Order, (doc. no. 25),

and a copy of this Order. The Marshals Service is FURTHER DIRECTED to notify the

Court within sixty days of the date of this Order whether Defendant Mayberry has been

located and served.

       Additionally, Plaintiff filed a Motion to Request Personal Service, wherein he

requests the Court appoint Mr. Ed Dowd of Insight Case Management in Ronkonhoma, New

York as a private process server to serve Defendant Mayberry. (Doc. no. 64.) Under Federal

Rule of Civil Procedure 4(c)(3), “the court may order that service be made by a United States

marshal or deputy marshal or by a person specially appointed by the court. The court must so

order if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915.” In

light of the Court’s above order directing the Marshals Service to effect personal service of

process on Defendant Mayberry, there is no reason to appoint Mr. Dowd additionally. Thus,

the Court DENIES Plaintiff’s motion. (Doc. no. 64.)

       SO ORDERED this 30th day of January, 2020, at Augusta, Georgia.




                                              4
